Citation Nr: 0903318	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from September 1974 
to January 1989, from January 1993 to January 1994, from 
September 1997 to June 1998, and from November 2001 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision in 
which the RO denied the veteran's petition to reopen a claim 
for service connection for loss of vision.  The veteran filed 
a notice of disagreement (NOD) in December 2006, and he 
testified during a hearing before a Decision Review Officer 
at the RO in August 2007.  Later that month, in August 2007, 
the RO issued a statement of the case (SOC).  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2007.

The Board notes that additional evidence has been received 
since issuance of the August 2007 SOC.  This evidence 
includes VA treatment records from the Manchester VA Medical 
Clinic (VAMC) and reports of VA examinations conducted in 
November 2007 for unrelated conditions.  The VA treatment 
records note a continuing diagnosis of legal blindness, which 
is duplicative of the treatment records already considered 
when the RO issued the August 2007 SOC.  As will be discussed 
in greater detail below, the evidence is not pertinent in 
deciding this claim and does not need to be referred to RO 
for initial consideration.  See 38 C.F.R. 
§ 20.1304 (2008).

As a final preliminary matter, the Board notes the veteran's 
contention that the loss of vision is secondary to the use of 
Viagra.  The Board observes, however, that a claim based on a 
new theory of entitlement is not a new claim, but constitutes 
an application to reopen the previously denied claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997); Boggs v. Peake, 
520 F.3d 1330, 1336 (Fed. Cir. 2008) (a new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis of a new 
claim under § 7104(b)).  Thus, the Board must address the 
question of whether new and material evidence has been 
received to reopen a claim for service connection for loss of 
vision because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

This appeal has been advanced on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied the veteran's 
claim for service connection for loss of vision.  Although 
notified of that decision and his appellate rights in 
September 2003, the veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the 
September 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for loss of vision or raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2003 denial of service connection for 
loss of vision is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  As evidence received since the RO's September 2003 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for loss of vision are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, May 2005 and April 2006 pre-rating letters 
notified the veteran that his claim for service connection 
for loss of vision had been previously denied and that the RO 
needed new and material evidence to reopen this claim.  The 
letters specifically advised the veteran that, in order to be 
considered material, the evidence must pertain to the reasons 
his claims were previously denied.  It also informed the 
veteran that, in order to be considered new and material, the 
evidence would have to raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  The letters also specifically advised the 
veteran as to the reason for the previous denial, i.e. the 
lack of a medical nexus between the veteran's loss of vision 
and military service.  

In the May 2005 and April 2006 pre-rating letters, the RO 
also provided notice to the appellant regarding what 
information and evidence was needed to satisfy the elements 
of the underlying claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  These letters specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).

The Board notes that the April 2006 pre-rating letter also 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

As the RO explained the type of evidence needed to establish 
each element of a claim for service connection and explained 
what constitutes new and material, the above-described notice 
meets Pelegrini, Dingess/Hartman, and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); VA outpatient 
treatment records; military medical records from Landstuhl 
Regional Medical Center (Landstuhl); and private medical 
records from Drs. Farris, Lewis, Behrens, and Karst.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's August 2007 RO hearing, along 
with various written statements provided by the veteran and 
by his representative, on his behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

The veteran's original claim for service connection for loss 
of vision was previously denied in a September 2003 RO 
decision.  That decision was based on the veteran's STRs, 
treatment records from Landstuhl Regional Medical Center, lay 
statements, and private medical records from Drs. Farris, 
Lewis, and Karst.  Although the veteran claimed that he was 
treated for loss of vision and blindness during service, his 
STRs did not show any such treatment.  The report of an 
August 2002 medical examination given prior to separation 
indicates that his distant vision was 20/40 in the right eye 
and 20/20 in the left eye.  Near vision was 20/100 corrected 
to 20/50 in the right eye, and 20/100 corrected to 20/20 in 
the left eye.  

In September 2002, records from Landstuhl indicate the 
veteran complained of fatigue, weakness, decreased interest 
in activities, and erectile dysfunction.  The diagnosis was 
hypogonadism.  In October 2002, he was given a testosterone 
patch.  In December 2002, he was given a trial of Viagra.  (A 
January 2003 record shows a history of Viagra beginning in 
November 2002).

In January 2003, records from Landstuhl indicate the veteran 
began having vertigo and balance problems and was admitted to 
the hospital where he was diagnosed with an ear infection and 
given antibiotics.  Shortly after he was released from the 
hospital, on January 24, 2003, he began noticing that his 
vision was dim.  His vision steadily worsened over the 
following 3 to 4 days until he was virtually blind.  A 
magnetic resonance imaging (MRI) was normal and the 
differential diagnosis was demyelinating diseases, infectious 
processes, and less likely small vessel ischemic changes.  

The veteran was referred to a private neuro-ophthalmology 
clinic in February 2003.  In a February 2003, Dr. Farris 
stated that an MRI demonstrated some probable optic chiasm 
enhancement and that the veteran had probably sustained optic 
nerve chiasmatis.  The doctor considered whether the veteran 
had an autoimmune inflammatory condition that contributed not 
only to his vestibulitis, but his chiasmatis as well.  The 
differential diagnosis was post viral autoimmune syndrome (no 
prodrome - meaning no early non-specific set of symptoms 
indicating the start of the disease process), a demyelinative 
process, or lupus.  

March 2003 records from Landstuhl indicate the veteran was 
given a diagnosis of possible optic neuritis and that Dr. 
Farris suspected chiasmitis.   

The veteran was also seen by Dr. Lewis of the Southwest 
Neuroscience and Spine Center.  An April 2003 record notes a 
diagnosis of optic neuritis.  

In a May 2003 statement, the veteran said that he was treated 
for severe headaches and hiccups during service.  He said 
that he could not finish his active duty tour because of 
tiredness, migraines and hiccups.  He argued that the loss of 
vision might be a result of a problem with his autoimmune 
system during service that damaged his optical nerve.

A June 2003 letter from Dr. Karst notes a suspicion of optic 
neuritis or inflamed central nervous system disease.    

In sum, the medical evidence of record at the time of 
September 2003 decision showed that the veteran's loss of 
vision, diagnosed as optic neuritis, occurred in January 2003 
- after he separated from military service.  None of the 
evidence showed that optical neuritis was incurred in service 
or was otherwise related to an event, injury, or disease 
during service.  

The veteran was notified of the September 2003 denial of 
service connection for loss of vision and of his appellate 
rights, but he did not initiate an appeal.  As the veteran 
did not appeal the RO's September 2003 decision, it is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The veteran sought to reopen his claim for service connection 
for loss of vision in April 2005.  Under pertinent legal 
authority, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 2003 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The new evidence added to the record since the RO's prior 
denial consists of VA treatment records dated from June 1998 
to August 2007, which do not show loss of vision until 
January 2003.  The veteran also submitted a copy of a June 
2003 neuro-ophthalmology consultation report from Dr. Behren 
noting a diagnosis of bilateral optic atrophy.  Dr. Behren 
suggested several possible etiologies, including an 
autoimmune ischemic process raised by the coinciding 
vestibular disturbance or a less likely demyelinating origin.  
Dr. Behren's report does not suggest a relationship between 
the veteran's loss of vision and military service.  

In a January 2006 statement (VA Form 21-4138), the veteran 
argued that his optical neuritis was a result of having been 
prescribed Viagra in 2003.  He submitted a copy of a petition 
from Public Citizen to the Food and Drug Administration (FDA) 
requesting that a label be required for erectile dysfunction 
drugs warning users of the potential for irreversible vision 
loss.  The petition stated that use of Viagra accounts for 19 
percent of total cases of ischemic optic neuropathy and that 
the condition is 18 times more likely in someone who uses 
Viagra.  The veteran also submitted medical journal articles 
linking Viagra to non-arteritic ischemic optic neuropathy.  
None of this evidence, however, shows that the veteran's 
optical neuritis, in particular, was caused by Viagra.  And 
even assuming arguendo, that a causal relationship exists, 
the veteran did not begin taking Viagra until November or 
December 2002 - after he was diagnosed with hypogonadism, a 
nonservice-connected condition.  

During the August 2007 RO hearing, the veteran testified that 
he began taking Viagra in March 2002 while on active duty, 
but he has not submitted any medical evidence supporting 
this.  

The Board finds that the additionally received evidence is 
"new" in the sense that it was not previously before agency 
decision maker; however, this evidence is not "material" for 
purposes of reopening the claim for service connection.  As 
noted above, evidence of record in September 2003 did not 
show that the veteran's optical neuritis was incurred while 
on active duty or otherwise related to his military service.  
The new evidence, while showing a possible link between 
optical neuritis and Viagra, does not show a causal link in 
this instance.  And, evening assuming such a relationship 
exists, the evidence does not show that the veteran took 
Viagra while on active duty or as a result of a service-
connected disability.  Moreover, the evidence does not 
include any medical comment or opinion addressing a 
relationship between the disability on appeal and the 
veteran's military service.  Thus, this evidence is not 
material because it does not provide a reasonable possibility 
of substantiating the claim.  Simply stated, none of the 
medical evidence is pertinent to the central question 
underlying the claim for service connection:  whether the 
veteran's claimed optical neuritis is objectively linked to 
his military service.  Hence, the medical evidence is not 
material for purposes of reopening the claim.

The only other evidence associated with the claims file 
consists of the appellant's lay assertions, reflecting his 
contention that the disability on appeal was incurred in or 
aggravated by military service.  These statements do not 
constitute material evidence to reopen the claim.  Where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, new 
and material evidence to reopen the claim for service 
connection for loss of vision has not been received.  As 
such, the requirements for reopening are not met, and the 
September 2003 RO decision that denied service connection for 
loss of vision remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for loss 
of vision is denied.


____________________________________________
N R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


